In an action, inter alla, to recover on a promissory note, plaintiff appeals (1) as limited by its brief, from so much of an order of the Supreme Court, Westchester County (Wood, J.), entered March 18, 1981, as granted the cross motion of defendant Armando A. Carilli to vacate his default in answering the amended complaint, (2) from an order of the same court (Coppola, J.), dated December 10,1981, which denied plaintiff’s motion for summary judgment, and (3) from so much of a further order of the same court (Coppola, J.), dated January 25, 1982, as, upon reargument of plaintiff’s motion for summary judgment as to the second cause of action only, adhered to its original determination. Order entered March 18,1981, affirmed, *608insofar as appealed from. No opinion. To the extent that the order dated December 10,1981, denied plaintiff’s motion for summary judgment as to the second cause of action asserted in the amended verified complaint, the appeal from that order is dismissed. That part of the order was superseded by the order dated January 25,1982. The other part of the order dated December 10, 1981, affirmed. No opinion. Order dated January 25,1982 affirmed, insofar as appealed from. No opinion. Respondent Armando A. Carilli is awarded one bill of $50 costs and disbursements. Brown, J. P., Niehoff, Rubin and Boyers, JJ.,
concur.